Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Title  suggest to add –Below Vehicle---Spec  claims typing light but accepted .  Darker typing should be used  in papers of next response 
Claims 1-12, 18, 19, 20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haag 005 alone or where stated below  Haag taken in view of Bell 070 Elmes 018 and Kimura 258.
For claims 1, 20, Haag figures 4, 5, 8, includes a power system with power supply device at 516, 518, a power receiving device 506, 800 provided on the bottom of a vehicle and to receive plug 520, 810 in an insertion/removal direction, a terminal holding part formed by wall 802 an opposite space at lines 408, 508, power terminals at 814A, 814B, connected to power source, an insertion/removal movement part in figure 4 at 416 to more plug 520 into the opposite space and then to move the power supply and power receiving plugs 810, 800 into contact.  For claims 2, 9, 10-12, Haag lacks such a door to be opened by power plug.  Elmes at 12 and Bell at 36 use movable doors.  Obvious to use such door in Haag to protect terminals.  Claims 2, 3, Haag includes such guide at 408.  This seen as adequate but should the matter be at issue, also note guide of Elmes figure 4 at 10 and Bell at 34.  Also obvious to use such  type  guide  in Haag to insure correct mating.  Claims 5-8, Haag includes vertical movement part at 416 same as the insertion/removal movement    part.
Claims 18, 19, Haag figure e 8A, any set of two pins are readable as in line.   Kimura  also shows inline power terminals  in  Figure  3  at  30  31   If at issue also obvious to use such feature in Haag  for easy manufacture                                                                                                                                                                         For all above claims where Haag alone as adequate  applied should issues arise any feature at issue deemed obvious variation.
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2834